                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION


REGINALD T MORRIS #1077432               CASE NO. 6:19-CV-00546 SEC P

VERSUS                                   JUDGE JUNEAU

PUBLIC DEFENDER MAGGIE ET MAGISTRATE JUDGE HANNA
AL
                      JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, determining that the findings are correct under the

applicable law, and noting the absence of objections to the Report and

Recommendation in the record;

        IT IS ORDERED, ADJUDGED AND DECREED that plaintiff’s complaint

be DISMISSED WITH PREJUDICE as frivolous and for failing to state a claim

for which relief may be granted in accordance with the provisions of 28 U.S.C.

§1915.

                                        28th
        THUS DONE in Chambers on this _________          May
                                                day of ________________,

2019.



                                                   Michael J. Juneau
                                               United States District Judge
